United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 3, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-51264
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SALVADOR PONCE-PONCE, also known as Javier
Aguilar-Dominguez,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-1323-ALL-DB
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Salvador Ponce-Ponce (Ponce) appeals his sentence for

illegal reentry following deportation.   Ponce contends that the

district court erred in its application of U.S.S.G. § 4A1.2(a)(2)

by ruling that his eleven prior burglary convictions were not

“related” to one another and, accordingly, considering each of

them separately in determining Ponce’s criminal-history score.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51264
                                 -2-

     A district court’s determination that cases were

consolidated for trial or sentencing is reviewed only for clear

error.    See United States v. Moreno-Arredondo, 255 F.3d 198, 203

n.10 (5th Cir. 2001).   “[A] finding that prior cases were

‘consolidated’ will require either some factual connexity between

them, or else a finding that the cases were merged for trial or

sentencing”.    United States v. Huskey, 137 F.3d 283, 288 (5th

Cir. 1998)(citation omitted).   A formal consolidation order is

not a prerequisite to a “consolidation” finding.    Id.   However,

even if factually distinct offenses are sentenced “on the same

day and/or in the same proceeding” or result in the “imposition

of identical, concurrent sentences,” they are not considered

related under § 4A1.2 unless there is a consolidation order.      Id.

     Accordingly, the district court did not clearly err in

finding that Ponce’s eleven prior offenses were not “related” to

one another.   Although Ponce pleaded guilty and the state court

imposed sentence for all of these offenses on the same day, each

offense was prosecuted under a separate cause number and was

addressed in a separate judgment, thus suggesting that they

should not be considered consolidated for federal sentencing

purposes.    See Buford v. United States, 532 U.S. 59, 64-66

(2001).

     Ponce also contends that the felony conviction that resulted

in his increased sentence under 8 U.S.C. § 1326(b)(2) was an

element of the offense that should have been charged in the
                            No. 02-51264
                                 -3-

indictment.   He acknowledges that his argument is foreclosed by

the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review in light of the decision in Apprendi v.

New Jersey, 530 U.S. 466 (2000).   Ponce’s contention lacks merit

because Apprendi did not overrule Almendarez-Torres.   See

Apprendi, 530 U.S. at 489-90; United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).

     AFFIRMED.